NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VALENTIN MARTINEZ-OCAMPO;                       No.    13-72753
MARIA RIOS-REYNOSO,
                                                Agency Nos.       A095-310-255
                Petitioners,                                      A095-310-256

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. Smith, Circuit Judges.

      Valentin Martinez-Ocampo and Maria Rios-Reynoso, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1014 (9th Cir. 2008). We

deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to file it prior to the expiration of the voluntary departure

period, see 8 C.F.R. § 1240.26(e)(1), and thus were statutorily ineligible for the

relief requested, see 8 U.S.C. § 1229c(d)(1)(B) (imposing a ten-year bar to certain

forms of relief, including cancellation of removal, for persons who fail to depart

within the specified time period); see Granados-Oseguera, 546 F.3d at 1015-16

(BIA is compelled to deny a motion to reopen based on a movant’s failure to

depart where ten-year bar applies to the requested relief). We reject petitioners’

contention that the BIA’s decision conflicts with the Supreme Court’s decision in

Dada v. Mukasey, 554 U.S. 1 (2008).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-72753